                   Case 19-11626-KG            Doc 846        Filed 01/31/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                                                         )
 In re:                                                                  ) Chapter 11
                                                                         )
 PES HOLDINGS,EEC, et al.,^                                              ) Case No. 19-11626(KG)
                                                                         )
                                      Debtors.                           ) (Jointly Administered)
                                                                         )
                                                                         ) Re: Docket No. 749

       ORDER (I) APPROVING THE DEBTORS’ EXTRACTION NON-INSIDER KEY
     EMPLOYEE RETENTION PROGRAM AND (II) GRANTING RELATED RELIEF

           Upon the motion(the “Motion”)^ of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) approving the Debtors’

Extraction Non-Insider KERP and (b) granting related relief, all as more fully set forth in

the Motion; and upon the Stein Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order; and that this Court may
enter a final order consistent with Article III of the United States Constitution; and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion

and opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court(the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at


' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P.(5952); PES
  Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
  Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
       service address is; 1735 Market Street, Philadelphia, Pennsylvania 19103.

2      Capitalized terms used but not defined in the Order have the meanings ascribed to such terms in the Motion.

    DOCS DE:227181.2 70753/001
              Case 19-11626-KG         Doc 846     Filed 01/31/20     Page 2 of 2




the Hearing establish just eause for the relief granted herein; and upon all of the proeeedings had

before this Court; and after due deliberation and suffieient cause appearing therefor, it is HEREBY

ORDERED THAT:


       1.      The Motion is granted as set forth herein.

       2.      The Extraction Non-Insider KERP is hereby approved.

       3.      The Debtors are authorized to take all actions necessary to implement

the Extraction Non-Insider KERP on the terms and conditions set forth in the Motion, including

making any payments that become due pursuant to the terms of the Motion.

       4.      The Debtors are authorized to add new Extraction Non-Insider KERP Participants

to the Extraction Non-Insider KERP; provided that the aggregate cost of the Extraction

Non-Insider KERP shall not exceed $435,000.

        5.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        7.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




      Dated: January 31st, 2020                 KEVIN GROSS
      Wilmington, Delaware                      UNITED
                                                 2     STATES BANKRUPTCY JUDGE
